Citation Nr: 9908711	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-23 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to nonservice-connected disability pension 
from November 1, 1991, to October 31, 1992.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By a letter dated in May 
1994, the RO informed the veteran that he would not receive a 
retroactive payment for his nonservice-connected pension from 
November 1, 1991, to October 1, 1992 based on a determination 
that his spouse had an income of $17,565.55 during that 
period.  In August 1994, the veteran submitted a notice of 
disagreement to the denial of pension benefits for the period 
in question.  A statement of the case pertaining to the 
pension claim was mailed to the veteran in November 1994 and 
the veteran perfected his appeal by the submission of a 
substantive appeal in December 1994.  

Additionally, by rating decision dated in August 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD as the claim was determined to be not 
well-grounded.  A notice of disagreement to the denial of 
service connection for PTSD was received at the RO in October 
1996 and a statement of the case was mailed to the veteran in 
January 1997.  The veteran perfected his appeal as to the 
denial of service connection for PTSD by the timely 
submission of a substantive appeal in August 1997.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The combined annual income of the veteran and his spouse 
from November 1, 1991, to October 31, 1992, exceeded 
$17,000.00.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Nonservice-connected pension benefits may not be paid for 
the period from November 1, 1991 to October 31, 1992.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.23 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for PTSD.  

Factual Background

Review of the service medical records shows that the veteran 
was found to be without defect at the time of his entrance 
examination conducted in October 1972.  In January 1974, he 
was referred for a psychiatric examination as a result of 
multiple somatic manifestations.  No mental disorder was 
found at that time.  In April 1974, he was examined at a 
mental hygiene clinic with no evidence of psychopathology 
noted.  On the report of the separation examination conducted 
in July 1974, it was noted that the veteran had experienced 
anxiety caused by personal stress.  There were no 
complications or sequelae.

Reports of VA examinations conducted in March 1975, March 
1976,  December 1977, February 1979 and May 1980 did not 
result in a diagnosis of any psychiatric disorder.

A statement from a private physician dated in June 1975 
included a diagnosis of passive aggressive personality.  

Numerous VA outpatient treatment records have been associated 
with the claims file.  The first evidence of the existence of 
a mental disorder was included on a treatment record dated in 
June 1975 which included the diagnosis of passive aggressive 
personality with mild anxiety and somatization.  Other 
pertinent diagnoses included in subsequent records include 
the following:  anxiety; depression; generalized anxiety 
disorder; adjustment disorder with depression; major 
depression disorder; personality disorder not otherwise 
specified; a formal thought disorder with marked paranoid 
ideation and delusions of persecution; and dysthymia.  A 
treatment record dated in August 1993 includes the notation 
that the veteran thought he had PTSD but the interviewer 
disagreed with this assessment.  

The veteran testified at a hearing in October 1989 that he 
had requested psychiatric help continuously since he was on 
active duty.  He was diagnosed as a paranoid schizophrenic.  
He opined that his mental disorder began during active duty.  
He had employment difficulties since leaving active duty.  

Records from the Social Security Administration show that the 
veteran was found to be disabled due to emotional problems, 
schizophrenia and a panic disorder and had been under a 
disability as defined under the Social Security Act since 
October 1988.  

The veteran was afforded a second RO hearing in February 
1990.  He indicated that his mental difficulties began during 
active duty.  He had been receiving treatment for anxiety.  
The veteran's spouse testified that he was normal prior to 
entering the military but had changed while in the service.  

A private psychiatric examination conducted in July 1992 
failed to find "any objective evidence of the [veteran] 
having any form of psychiatric illness."  

A report of a VA mental disorders examination conducted in 
August 1993 is included in the claims file.  The examiner did 
not have access to the veteran's claim file or other medical 
records to review in conjunction with the examination.  It 
was noted that the veteran presented with a history of 
recurrent depressive symptoms which in the past had been 
associated with psychotic symptomatology.  The veteran's 
symptoms first came to psychiatric attention while he was 
serving in basic training in the military and by his 
description presented with symptoms described as anxiety, but 
more or less consistent with depression with paranoid 
ideation of a psychotic nature.  The examiner also noted that 
"these symptoms subsequently led to the [veteran's] 
discharge from the military."  The diagnosis was severe 
recurrent major depressive episode, with psychotic features.  

At a hearing in November 1995 no discussion regarding the 
veteran's claim of entitlement to service connection for PTSD 
was included.  

Of record are statements from a VA physician dated in March 
1997 and March 1998.  The doctor reported that he had treated 
the veteran from 1995 to July 1997.  The veteran had chronic 
significant mental health problems and had been diagnosed 
with recurrent major depression with psychotic features, 
dysthymia and anxiety disorder not otherwise specified.  The 
veteran had informed the doctor that his mental symptoms had 
existed since childhood.  

On the veteran's substantive appeal received in August 1997, 
he reported that his pre-existing PTSD had been aggravated by 
active duty.  

The veteran failed to report for a video conference hearing 
scheduled in February 1999.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, that is, one which is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well-grounded.  The 
veteran's claim is lacking a diagnosis of PTSD.  

There is no competent medical evidence of record diagnosing 
PTSD.  The only clinical record that mentions PTSD was dated 
in August 1993.  It was noted on that record that the veteran 
thought he had PTSD but the interviewer disagreed with that 
assessment.  

The veteran alleges that he has PTSD as the result of his 
experiences during active duty and also that his pre-existing 
PTSD was aggravated by active duty.  However, he has 
presented no competent medical evidence to support his 
allegation of having PTSD.  The only evidence of record which 
indicates that the veteran currently has PTSD as a result of 
his active duty is the veteran's own allegations.  The 
veteran, as a lay person, is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As it is the province of trained health care 
professionals to render diagnoses and enter conclusions which 
require medical opinions as to causation, Grivois v. Brown, 6 
Vet. App. 136 (1994), the veteran's lay opinion is an 
insufficient basis to find this claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); King v. Brown, 
5 Vet. App. 19, 21 (1993).  Accordingly, as the veteran's 
claim of entitlement to service connection for PTSD is not 
supported by any competent evidence, the claim must be denied 
as not well grounded.

There are numerous diagnoses of mental disorders included in 
the evidence of record.  However, only one of those records 
attributes any of the variously diagnosed  mental disorders 
to active duty and that was the August 1993 VA mental 
examination.  The Board notes that the examiner did not have 
access to the veteran's claims file or any other medical 
records upon which to make his diagnosis.  The Board finds 
that such diagnosis was based on the veteran's self-reported 
medical history.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has made clear that medical opinions based on a 
history furnished by the veteran and unsupported by the 
clinical evidence are of low or limited probative value.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Without a 
thorough review of the record, an opinion regarding etiology 
can be no better than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  As stated by the Court, "[a]n opinion based 
upon an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 561 (1993).  There is no 
evidence of record demonstrating that the veteran currently 
has PTSD or any mental disorder as a result of active duty.  
It should be noted that the Board denied entitlement to 
service connection for an acquired psychiatric disorder in 
May 1977 and again in January 1991.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.


II. Entitlement to nonservice-connected disability pension
From November 1, 1991 to October 31, 1992

Factual Background

The essential facts of this issue are not in dispute.  The 
veteran was granted a rating of permanent total disability 
for purposes of nonservice-connected disability pension in 
December 1993.  An effective date of February 1, 1990, was 
assigned based on when the veteran's claim of entitlement to 
the nonservice-connected pension was received.  

Improved Pension Eligibility Verification Reports from the 
veteran were received at the RO in April 1994.  On the report 
for the period from March 1, 1991, to February 29, 1992, the 
veteran reported that he received $327.00 and his spouse 
received $347.00 monthly from Social Security.  It was 
reported that they did not have any other monthly income for 
that time period.  No family medical expenses were indicated.  
Three unmarried dependent children were living with the 
veteran and his spouse.  On the report for the period from 
March 1, 1992, to February 28, 1993, the veteran showed that 
he received $357.00 and his spouse received $417.00 per month 
from Social Security.  It was noted that they did not have 
any other monthly income for that time period.  No family 
medical expenses were indicated.  Three unmarried dependent 
children were living with the veteran and his spouse.  

The veteran also submitted with the Improved Pension 
Eligibility Verification Reports a statement that his wife 
received a "retirement award" in October 1991 of $17, 
565.55.  Also included was a Waiver of Benefits form and a 
photocopy of a check made payable to the veteran's spouse in 
the amount of $17,565.55.  The check was dated October 31, 
1991.  Finally, the veteran enclosed a copy of a settlement 
sheet for a real estate transaction with a settlement date of 
November 17, 1991.  

At a hearing in November 1995 the veteran contended that he 
was entitled to nonservice-connected pension for 1992 due to 
the fact that his spouse's retirement fund was used to 
purchase a home and for no other purpose.  He argued that the 
pension money should not be included as countable income for 
that reason.  The veteran cited to 38 C.F.R. §§ 3.262(e), 
3.263(b) and 3.272.  The veteran's representative interpreted 
the veteran's argument to be that the money earned and used 
was not his but his spouse's.  The veteran also argued that 
since the lump sum payment was received and utilized in a one 
month period, it should only be counted as income for that 
one month period.  It was also reported that during a large 
portion of the time when the veteran's spouse was earning the 
retirement, she was not married.  

The annual income limit for Improved Pension in 1991 was 
$12,982.00 for a married veteran with three dependent 
children.  In 1992, the rate was increased to $13,463.00.  


Criteria 

The law provides that "[t]he Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
. . . and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section . . . ."  38 U.S.C.A. § 1521(a) (West 1991).  
Section 1521 further provides that "[t]he rate payable shall 
be reduced by the amount of the veteran's annual income . . . 
."  38 U.S.C.A. § 1521(e).  Section 1522(a) states that the 
Secretary "shall" deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran.  See also 38 C.F.R. § 3.23(b) (1998), 
to the same effect.  

The maximum annual rates of improved pension shall be the 
amount specified in 38 U.S.C.A. §§ 1521 and 1542, as 
increased from time to time under 38 U.S.C.A. § 5312.  Each 
time there is an increase under 38 U.S.C.A. § 5312, the 
actual rates will be published in the "Notices'' section of 
the Federal Register.  38 C.F.R. § 3.23(a) (1998).  As noted 
by the RO, the annual rate of pension for the veteran, his 
spouse and three children in 1991 was $12,982.00 and in 1992, 
the rate was increased to $13,463.00.  

VA nonservice-connected pension benefits are income-based.  
Payments of VA pension benefits are made at the specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 1991). 

The statutory provision that governs determinations with 
respect to annual income provides that all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income) shall be included, with 
the exception of certain enumerated categories.  38 U.S.C. § 
1503(a) (West 1991).  See Martin v. Brown, 7 Vet.App. 196, 
199 (1994).  ("The statute and VA regulations provide that 
'annual income', as defined by statute and applicable 
regulation, includes payments of any kind from any source, 
unless explicitly exempted by statute or regulation.")  See 
also 38 C.F.R. §§ 3.271 ("payments of any kind from any 
source shall be counted as income") and 3.272 (enumerating 
categories to "be excluded from countable income for the 
purpose of determining entitlement to improved pension").  

If the veteran is married and living with or reasonably 
contributing to the support of a spouse, the rate payable 
shall be reduced by the amount of the veteran's annual income 
and the amount of annual income of such family members.  38 
U.S.C.A. § 1521 (West 1991).  The maximum rates of pension 
shall be reduced by the amount of the countable annual income 
of the veteran.  38 C.F.R. § 3.23(b) (1998).


Analysis

Initially, the Board notes that a determination as to whether 
the veteran has submitted a well-grounded claim need not be 
addressed.  The concept of well groundedness applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well grounded is not found to be applicable.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In short, the maximum rate of improved disability pension is 
reduced by the amount of the countable annual income of the 
veteran and his spouse.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.23.  In determining income for purposes of entitlement to 
improved disability pension, payments of any kind or from any 
source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The 
veteran's spouse's lump sum retirement award does not fall 
within any of the enumerated exclusions in 38 C.F.R. § 3.272.  
Thus, the retirement award must be included as annual income 
during the 12 month annualization period in which it was 
received, and the appropriate deduction must be made.  The 12 
month annualization period for the lump sum retirement award 
began on November 1, 1991, and ran until October 30, 1992.  
Income for this period of time included the $17, 565.55 
retirement award.

The veteran has not pointed to any statutory or regulatory 
provision which would exclude the retirement award from being 
considered as income.  See generally 38 C.F.R. § 3.272.  
Because the plain meanings of the statutory and regulatory 
provisions in question are not ambiguous, their plain meaning 
requires that the veteran's spouse's lump sum retirement 
award be considered countable income for VA purposes and that 
the appropriate deduction be made.  See Martin, 7 Vet. App. 
at 199; 38 U.S.C. §§ 1503, 1521(e) ("rate payable shall be 
reduced by the amount of the veteran's annual income").

The veteran's argument to the effect that the lump sum 
payment was immediately used to purchase shelter for his 
family and as such should not be included as countable income 
is essentially a request for equitable relief.  However, the 
Board is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board notes that this contention 
is similar to that in Cutler v. Derwinski, 2 Vet. App. 335 
(1992).  In that case, the appellant invoked "the law of 
common sense, fairness and justice."  In response, the Court 
stated "[a]lthough appellant apparently believes that the 
statute and regulations would be 'fairer' if [they were 
interpreted his way], neither the Board of Veterans' Appeals 
or this Court can do other than apply the clear language of 
38 U.S.C. § 1503 . . . ."  Cutler, 2 Vet. App. at 338.  So 
it is in this case.  Therefore, the Board concludes that the 
lump sum retirement award must be considered to be countable 
income.  As the veteran's family income was in excess of the 
maximum rate of pension payable for the period of November 1, 
1991, to October 31, 1992, no pension benefits may be paid 
for this time period.


ORDER

Service connection for PTSD is denied.

The appeal for payment of pension benefits for the period 
from November 1, 1991, to October 31, 1992, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


